This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CHAZ NIXON,

 3          Worker-Appellant,

 4 v.                                                                            NO. 35,649

 5 HYDROTECH SERVICES,
 6 ZURICH,

 7          Employer/Insurer-Appellee.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Shanon S. Riley, Workers’ Compensation Judge

10 Dorato & Weems, LLC
11 Derek Weems
12 Albuquerque, NM

13 for Appellant

14 Lynn & Associates, LLC
15 Phyllis Savage Lynn
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.


6                                                _______________________________
7                                                MICHAEL E. VIGIL, Judge


8 WE CONCUR:


 9 ___________________________
10 JAMES J. WECHSLER, Judge


11 ___________________________
12 JONATHAN B. SUTIN, Judge




                                             2